The opinion of the court was delivered by
Wheeler, J.
The appraisal by Perry was to be made for the defendant and Onion both. The defendant, as well as Onion, was interested to have Perry well assisted about it. The service of the plaintiff in that assistance was for the direct benefit of the defendant, and was a sufficient consideration for his promise. The defendant must have under-stood, when he made the promise, that Onion would pay the plaintiff, as was afterwards done, and could not have been in any way deceived into making it. The plaintiff was not employed by either- the defendant or Onion to act in any *265fiduciary capacity for either, nor to represent or act for either any more than for the other, nor to do anything about which he could be expected to exercise his judgment or discretion either one way or the other. Under these circumstances, neither the promise of the plaintiff to stay and perform the services, nor the express promise of the defendant to pay him if he would do so, was so far illegal or against good morals as not to be enforceable.
Judgment affirmed.